Case 2:19-cv-00120-SPC-MRM Document 160 Filed 10/15/20 Page 1 of 6 PageID 795




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION


 YASIN ABDULKADIR, NOOR
 ABIYOW, ABDIKADIR GURE,
 ISMAEL ABDIRASHED and AWEYS
 MUHUDIN,

               Plaintiffs,

 v.                                             Case No.:2:19-cv-120-FtM-38MRM

 DAVID HARDIN, KEITH
 HENSON, JOHN BOOHER, SR.,
 MICHELLE SUMMERS, GLADES
 CORRECTIONAL
 DEVELOPMENT
 CORPORATION, JIM MARTIN,
 JUAN ACOSTA, JORGE L
 DOMINGUEZ, JOSEPH J.
 BROWN and GLADES COUNTY,
 FLORIDA,

                Defendants.
                                               /

                                  OPINION AND ORDER1

        Before the Court is the Motion to Dismiss Plaintiff’s First Amended

 Complaint for Lack of Subject Matter Jurisdiction and Failure to State a Claim filed

 by Defendants Glades County, Glades Correctional Development Corporation,

 David Hardon, John Booher, Sr., and Michelle Summers 2 (Doc. 136). Plaintiffs


 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
 the Court does not endorse, recommend, approve, or guarantee any third parties or the services
 or products they provide, nor does it have any agreements with them. The Court is also not
 responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
 this Order.
Case 2:19-cv-00120-SPC-MRM Document 160 Filed 10/15/20 Page 2 of 6 PageID 796




 filed a response in opposition. (Doc. 139). For the following reasons, the Court

 denies the Motion to Dismiss.

           Plaintiffs, five former immigration detainees and Somali nationals, who are

 proceeding on their First Amended Complaint (FAC), allege actions undertaken by

 the defendants restricted or substantially burdened their ability to practice their

 Muslim religion while held in Glades County Detention Center (GCDC). (See

 generally Doc. 132). The FAC alleges four counts,3 three of which are alleged

 against the Glades Defendants: (1) Violation of the Religious Land Use and

 Institutionalized Persons Act (RLIUPA);4 (2) Violation of the Florida Religious

 Freedom Restoration Act (FRFRA);5 and (3) Violation of the First And Fourteenth

 Amendments under 42 U.S.C. § 1983.                       The FAC seeks damages against all




 2   Collectively referred to in this Order as “the Glades Defendants.”
 3 TheFourth Count alleges a violation of the Religious Freedom Restoration Act (RFRA), 42 U.S.C.
 § 2000 bb et seq. against ICE officials Martin, Acosta, Dominguez and Brown in their individual
 capacity. This action is stayed against the individual federal defendants pending the Supreme
 Court’s decision Tanzin v. Tanvir, No. 19-71, 2019 WL 6222538 (Mem.).
 4   Section 3 of RLUIPA, which concerns institutionalized persons, states:

      No government shall impose a substantial burden on the religious exercise of a person residing
      in or confined to an institution, ... even if the burden results from a rule of general applicability,
      unless the government demonstrates that imposition of the burden on that person—

     (1) is in furtherance of a compelling governmental interest; and

     (2) is the least restrictive means of furthering that compelling governmental interest.

 42 U.S.C. § 2000cc–1(a)
 5 The Act provides that “[t]he government shall not substantially burden a person's exercise of
 religion, even if the burden results from a rule of general applicability,” unless the government
 can demonstrate the burden furthers “a compelling government interest” and is “the least
 restrictive means of furthering that compelling governmental interest.” Fla. Stat. §§ 761.01-.05.




                                                      2
Case 2:19-cv-00120-SPC-MRM Document 160 Filed 10/15/20 Page 3 of 6 PageID 797




 defendants, costs and attorney fees. No declaratory or injunctive relief is requested

 in the FAC.

         The Glades Defendants seeks dismissal of the FAC on the grounds that: (1)

 the FAC is shotgun pleading; (2) the Court lacks subject matter jurisdiction

 because and Plaintiffs’ claims for injunctive relief are mooted because they no

 longer are detained in GCDC and the Glades Defendants are entitled to sovereign

 immunity for claim for money damages under the RLIUPA and FRFRA; and (3)

 the FAC fails to state claim upon which relief can be granted under 42 U.S.C. §

 1983.

         The Court need only briefly address each ground for dismissal sought by the

 Glades County Defendants.

         1.    Shotgun Pleading

         Defendants argue the FAC is a shotgun pleading and violates Fed. R. Civ. P.

 8(a)(2) and 10(b). A shotgun pleading is one that “fails to give the defendants

 adequate notice of the claims against them and the grounds upon which each claim

 rests.” Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1323 (11th Cir.

 2015). Defendants argue that the FAC is deficient because Plaintiffs adopt the

 antecedent allegations by reference into each count for relief. While the FAC re-

 alleges the factual allegations for each count (¶¶ 1-115); the counts are not re-

 alleged and re-incorporated into successive counts. The Eleventh Circuit has

 expressly stated this pleading tactic does not create a shotgun pleading. See Id. at

 1324. (“Weiland's re-alleging of paragraphs 1 through 49 at the beginning of each




                                          3
Case 2:19-cv-00120-SPC-MRM Document 160 Filed 10/15/20 Page 4 of 6 PageID 798




 count looks, at first glance, like the most common type of shotgun pleading. But it

 is not.”). The U.S. Supreme Court explained that the purpose of the pleading rules

 were to “give the defendant fair notice of what the plaintiff's claim is and the

 grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). The Court

 finds the factual allegations in the FAC are clearly stated and well-organized and

 provide the Glades Defendants with fair notice of Plaintiffs’ claims. The Court

 finds the FAC is not a shotgun pleading.

        2.     Mootness & Immunity

        Defendants next argue that because Plaintiffs no longer are detained in

 GCDC their claims under RLUIPA and FRFRA must be dismissed. The FAC seeks

 no injunctive relief. Thus, that Plaintiffs are no longer detained does not moot

 Plaintiffs’ claims for monetary damages. Whether the Glades County Defendants

 are entitled to Eleventh Amendment immunity turns on whether each of the

 named       defendants    (Glades     County,    Glades     Correctional     Development

 Corporation, David Hardon, John Booher, Sr., and Michelle Summers) was

 operating as an arm of the state as analyzed by the function test in Manders v. Lee,

 338 F.3d 1304, 1308 n. 8 (11th Cir. 2003)(en banc). See also McMillian v. Monroe

 County, 520 U.S. 781, 785 (1997). At this stage of the proceedings, the Court finds

 no grounds to conclude that the Glades Defendants were operating as an arm of

 the state.6 Thus, based upon the pleadings, the Court finds the Glades County



 6This Court offers no opinion as to whether the Glades Defendants were operating as an arm of
 ICE




                                              4
Case 2:19-cv-00120-SPC-MRM Document 160 Filed 10/15/20 Page 5 of 6 PageID 799




 Defendants have not demonstrated they are entitled to Eleventh Amendment

 Immunity for violations of the RLUIPA or Florida state sovereign immunity for

 violations of FRFRA. See e.g. Abusaid v. Hillsborough County Bd. Of County

 Com’rs, 405 F.3d 1298, 1314 (11th Cir. 2005); Howlett v. Rose, 496 U.S. 356 (1990)

       3.     Failure to State a Claim

       Finally, Defendants contend that the FAC does not state a constitutional

 violation under the First Amendment. The Court disagrees that the FAC does not

 plausibly state a First Amendment claim. At this stage of the proceedings, the

 Court accepts all facts asserted in the FAC as true and limits its consideration to

 the pleadings and attached exhibits. The Rules do not require the plaintiff to set

 out in detail the facts upon which his claim rests. Rather, the rules require only “a

 short and plain statement of the claim.” Fed. R. Civ. P. 8(a)(2). “Factual allegations

 must be enough to raise a right to relief above the speculative level.” Bell Atlantic

 Corp. v. Twombley, 550 U.S. 544, 555 (2007). The Court finds the Plaintiffs

 sufficiently “nudge[ ] their claims across the line from conceivable to plausible” to

 survive a motion to dismiss. Id. at 570.

       Accordingly, it is now

       ORDERED:

        1.    The Motion to Dismiss Plaintiff’s First Amended Complaint for Lack

 of Subject Matter Jurisdiction and Failure to State a Claim filed by Defendants

 Glades County, Glades Correctional Development Corporation, David Hardon,

 John Booher, Sr., and Michelle Summers (Doc. 136) is DENIED.




                                            5
Case 2:19-cv-00120-SPC-MRM Document 160 Filed 10/15/20 Page 6 of 6 PageID 800




       2.    Defendants Glades County, Glades Correctional Development

 Corporation, David Hardon, John Booher, Sr., and Michelle Summers shall file a

 response to Plaintiffs’ First Amended Complaint no later than November 5,

 2020.

       3.    Because this matter is set for mediation today, the Clerk shall

 immediately deliver a copy of this Order by email to the mediator, James

 Nulman, Esquire.

       DONE and ORDERED in Fort Myers, Florida on October 15, 2020.




 Copies: All Parties of Record




                                       6
